Case: 20-51024      Document: 00515921889           Page: 1     Date Filed: 07/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                                FILED
                                                                           July 1, 2021
                                   No. 20-51024
                                 Summary Calendar                        Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                                 Plaintiff—Appellee,

                                         versus

   Jesus Jimenez,

                                                             Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:14-CR-173-1


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jesus Jimenez appeals the district court’s denial of his motion for a
   sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and the First
   Step Act. In response, the Government moves for the dismissal of the appeal
   as untimely or, alternatively, for an extension of time to file its brief.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-51024      Document: 00515921889           Page: 2    Date Filed: 07/01/2021




                                     No. 20-51024


          Jimenez failed to timely file his notice of appeal within 14 days after
   the entry of the order denying his § 3582(c)(1)(A)(i) motion. See Fed.
   R. App. P. 4(b)(1)(A)(i); see also United States v. Chambliss, 948 F.3d 691,
   692 (5th Cir. 2020) (stating that § 3582(c)(1)(A)(i) is a part of the First Step
   Act); United States v. Hegwood, 934 F.3d 414, 418 (5th Cir.) (indicating that
   First Step Act motions are comparable to § 3582(c)(2) motions), cert. denied,
   140 S. Ct. 285 (2019); United States v. Alvarez, 210 F.3d 309, 310 (5th Cir.
   2000) (stating that a § 3582(c)(2) motion is a step in a criminal proceeding
   and applying the notice-of-appeal deadline for criminal appeals). He likewise
   failed to file either his notice of appeal or his motion for leave to proceed in
   forma pauperis on appeal within the 30-day period for requesting an
   extension of the appeal period due to excusable neglect or for good cause. See
   Fed. R. App. P. 4(b)(4); see also United States v. Garcia-Paulin, 627 F.3d
   127, 130 n.1 (5th Cir. 2010); United States v. Golding, 739 F.2d 183, 184 (5th
   Cir. 1984).    Finally, Jimenez has otherwise failed to show that the
   untimeliness of his notice of appeal should be disregarded. See Fed.
   R. App. P. 26(b)(1); Nutraceutical Corp. v. Lambert, 139 S. Ct. 710, 714-15
   (2019).
          While not jurisdictional, the time limits for filing a notice of appeal in
   a criminal case are “mandatory claims-processing rules.” United States v.
   Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016). Where, as here, the
   untimeliness of a notice of appeal is properly invoked in a criminal case, the
   appeal is foreclosed. See id. Accordingly, the Government’s motion to
   dismiss the appeal as untimely is GRANTED, the Government’s
   alternative motion for an extension of the briefing period is DENIED as
   moot, and this appeal is DISMISSED.




                                          2